Citation Nr: 1103230	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
residuals of a medial plantar ligament strain of the right foot 
involving the first metatarsal joint with secondary right heel 
spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to November 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Milwaukee, Wisconsin.  The issue before the Board today was 
remanded in June 2010 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there was 
substantial compliance with its remand; thus, it may proceed with 
a decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Although the Veteran requested a hearing before the RO and the 
Board, he failed to attend his hearings scheduled for March 2007 
and March 2010, respectively.  His request for a Board hearing is 
therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2010). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence demonstrates that the 
Veteran's service-connected residuals of a medial plantar 
ligament strain of the right foot involving the first metatarsal 
joint with secondary right heel spurs have been productive of no 
more than a moderate foot disability throughout this appeal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of a medial plantar ligament strain of the right foot involving 
the first metatarsal joint with secondary right heel spurs have 
not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Code 
5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

Letters sent to the Veteran in June 2007 and June 2008 fulfill 
notice as to the increased rating claim decided herein.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Although both of these 
notices were sent to the Veteran after the September 2006 rating 
decision on appeal, the notice provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after cumulative notice was provided, the case was 
readjudicated and supplemental statements of the case were sent 
to the Veteran in January 2009, May 2009, August 2009, and 
October 2010.  As such, any error in the timing of the VCAA 
notice has been rendered harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may 
be cured by the issuance of fully compliant notification followed 
by a re-adjudication of the claim); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that the VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim and providing a VA examination that is adequate for rating 
purposes.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2 
(2010).  Review of the claims file reveals that the Veteran's 
service treatment records have been associated with the claims 
file, as well as all VA and non-VA evidence that is relevant to 
the claim decided herein.  He has not identified any additional 
relevant, outstanding evidence that needs to be obtained before 
deciding this claim.

The record also reflects that the VA has afforded the Veteran 
appropriate VA examination of his service-connected right foot 
disability during this appeal.  See 38 C.F.R. § 4.2 (2010); Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  Relevant to this 
discussion, the October 2010 examination contained clinical 
findings relevant to the diagnostic criteria used to evaluate the 
disability on appeal.  There is also sufficient discussion as to 
the functional impact of such disability and its related symptoms 
on the Veteran's daily life and employment.  Finally, the October 
2010 VA examiner had an opportunity to review the Veteran's 
claims file; thus, any opinions or conclusions provided reflect 
consideration of the medical history of his disability since 
service.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims 
decided below.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Therefore, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.  

Compliance with Prior Board Remand(s)

The Board remanded this appeal in June 2010 for the purpose of 
obtaining a new VA examination which evaluated the Veteran's 
service-connected right foot disability.  The examiner was also 
directed to opine as to the etiology of any neurologic or sensory 
deficits, including right foot numbness and foot drop, as well as 
whether the Veteran's service-connected residuals result in loss 
of use of his right foot.  He was examined in October 2010 and, 
as discussed above, such examination was adequate for rating 
purposes.  Furthermore, the questions posed by the Board were 
addressed, and as discussed below, adequately supported by a 
rationale based in the clinical findings.  Thus, it appears that 
there has been substantial compliance with the Board's remand, 
and it may proceed with a determination at this time.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

Legal Criteria and Analysis 

Historically, the Veteran was in receipt of service-connected 
compensation benefits for residuals of a medial plantar ligament 
strain of the right foot involving the first metatarsal joint.  
In March 2006, the RO received correspondence from the Veteran 
referencing his right lower extremity; it was interpreted, in 
part, as a claim for an increased rating for his right foot.  
During the development of the Veteran's increased rating claim, 
the RO implemented a December 2005 decision of the Board which 
awarded service connection for right heel spurs.  In its April 
2006 rating decision, the RO indicated that a separate disability 
rating was not warranted for heel spurs and that this disability 
should be rated together with his residuals of a medial plantar 
ligament strain of the right foot involving the first metatarsal 
joint; the previously assigned disability rating of 10 percent 
was continued.  

The Veteran did not disagree with the initial rating assigned to 
his right heel spurs.  Subsequently, the RO issued another rating 
decision in September 2006 which denied an increased rating for 
residuals of a medial plantar ligament strain of the right foot 
involving the first metatarsal joint with secondary heel spurs.  
The Veteran perfected an appeal as to this decision and it is now 
before the Board for appellate review.  

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

In the present case, the Board has reviewed the service treatment 
records and all other evidence of record pertaining to the 
history of the Veteran's service-connected right foot disability 
on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2010).  It has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

As an initial matter, the Board observes that the Veteran has a 
number of service-connected and nonservice-connected co-
morbidities which require some discussion.  First, the Veteran 
was diagnosed with Parkinson's disease in 2003 and 
contemporaneous treatment records reflect that this disease has 
disproportionately affected the right side of his body, including 
his right lower extremity and foot.  It has also had a 
significant impact on the Veteran's mobility such that he 
exhibits a mild to moderate shuffling gait which, according to an 
October 2010 VA examination report, does not appear to be related 
to his right foot problems.  

Evidence of record also demonstrates that the Veteran has 
complained of neurological and sensory deficits, i.e., right foot 
drop and numbness, which he believes to be associated with his 
service-connected right foot disability.  However, following a 
review of the entire claims file, the October 2010 VA examiner 
concluded that both deficits are the result of a nonservice-
connected degenerative process of the lumbar spine and are in no 
way related to his service-related medial plantar ligament 
strain.  In reaching this conclusion, the examiner noted that the 
Veteran's foot drop and numbness were not limited to his right 
foot, and that the bilateral nature of these deficits was "most 
compatible with L[umbar] spine pathology and associated 
radiculopathy."  The Board acknowledges the Veteran's own lay 
assertions regarding the onset and nature of these symptoms, both 
of which he is competent to report.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, in determining whether a particular 
neurological or sensory deficit is a residual of an in-service 
ligamental strain, the Board finds that medical evidence is 
necessary because determining the etiology of such deficits is 
not something that is readily and easily identified by someone 
without medical training and expertise.  See id; see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And absent any 
contradictory medical evidence suggesting that his right foot 
drop or numbness are related to his service-connected foot 
sprain, the Board finds the October 2010 examiner's opinion to be 
the most competent and probative as to this issue.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Pertinent law provides that when a claimant has both service-
connected and nonservice-connected disabilities, the Board must 
attempt to discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  In the present case, the competent and 
probative evidence clearly demonstrates that the Veteran's right 
foot drop and sensory deficits are not associated with his 
service-connected right foot disability.  Thus, any functional 
impact due to these clinical deficits will not be considered in 
rating his residuals.  See id.  As for the abnormal nature of the 
Veteran's gait, the Board finds that it should consider any 
abnormal movement/gait as part of the service-connected 
disability because evidence dated prior to his 2003 diagnosis of 
Parkinson's disease indicates that he was observed to have a 
shuffling gait.  There is also contemporaneous evidence dating as 
far back as the 1970s that his right foot disability resulted in 
an altered gait.  Since it has not been determined, and is 
unlikely to be determined, what part of the Veteran's altered 
gait is due to his right foot problems and what part is due to 
Parkinson's disease, the Board must view this sign in its 
entirety.  See id.  

The contemporaneous treatment and examination reports relevant to 
the current appeal contain numerous references to complaints of 
chronic foot and ankle pain as well as decreased range of motion 
in the ankle.  Generally, the Board is required to consider 
whether separate or higher ratings may be warranted under 
different diagnostic codes for additional functional impairment 
associated with a service-connected disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In the present case, however, 
the Board need not consider in its evaluation of the Veteran's 
right foot disability any functional impact associated with pain 
or limitation of motion in the right ankle because it granted 
service connection for right ankle arthritis in its June 2010 
decision, and in a July 2010 rating decision, the RO assigned an 
initial disability rating of 10 percent effective March 31, 2006, 
on the basis that this disability was manifested by pain and 
limitation of motion of the right ankle.  See 38 C.F.R. § 4.14 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Turning to the Board's evaluation of the Veteran's disability on 
appeal, service-connected residuals of a medial plantar ligament 
strain of the right foot involving the first metatarsal joint 
with secondary heel spurs are rated as 10 percent disabling 
pursuant to Diagnostic Code 5284.  This disability code applies 
to other foot injuries not contemplated by the Rating Schedule 
and provides for a 10 percent rating for a moderate foot 
disability, a 20 percent rating for a moderately severe foot 
disability, and a 30 percent rating for a severe foot disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Diagnostic Code 
5284 also directs that a 40 percent rating should be awarded when 
actual loss of use of the foot is shown.  Id. at Note; see also 
38 C.F.R. § 4.63 (2010) (defining loss of use of the foot as no 
effective function remaining other than that which would be 
equally well served by an amputation stump at the site of 
election with use of a suitable prosthetic appliance).  

In evaluating the Veteran's service-connected residuals pursuant 
to the above rating criteria, the Board finds that his right foot 
disability picture more nearly approximates that of a moderate 
foot disability and is therefore consistent with the currently 
assigned 10 percent disability rating.  In this regard, the Board 
finds it probative that the Veteran's right foot disability and 
its related signs and symptoms have been described as no more 
than moderate by both examining and treating physicians.  For 
example, a report of a July 2007 VA examination conducted for the 
purpose of evaluating any need for aid and attendance indicates 
that the Veteran's right foot disability is only a "minor 
contributor" to his total disability picture.  Similarly, an 
October 2010 VA examination report notes that the Veteran's 
plantar fasciitis is no more than "moderate."  And while the 
Board acknowledges that the pain and weakness associated with the 
Veteran's right foot has impacted his gait and ambulation, a 
March 2010 neurology note describes his gait as "mild" and 
"occasionally moderate."  

While the above evidence is relevant to the current 
determination, the use of descriptive terminology by medical 
examiners is not wholly dispositive of an issue.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in the Rating Schedule.  Therefore, rather than applying 
a mechanical formula or relying solely on descriptive 
terminology, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Contemporaneous treatment and examination reports dated both 
prior to and during this appeal reflect that the Veteran's 
residuals of a medial plantar ligament strain of the right foot 
involving the first metatarsal joint with secondary right heel 
spurs are manifested by subjective symptoms of right foot and 
heel pain reproducible upon examination.  There is also decreased 
range of motion in the great toe (first metatarsal joint) due to 
pain and weakness.  Finally, as mentioned above, there is 
evidence of an altered gait, described as antalgic or shuffling.  
While the Board acknowledges the Veteran's lay assertions 
regarding the significant pain experienced as a result of these 
signs and symptoms, the overall functional impact of his 
disability appears to be no more than moderate.  Given that the 
purpose of the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity as a result of a service-
connected disability, the Board finds the absence of more severe 
impairment in functioning extremely relevant to the issue of 
whether an increased evaluation is warranted.  See 38 C.F.R. 
§ 4.1.  

In evaluating the overall impairment of the Veteran's disability, 
the Board finds it probative that contemporaneous treatment 
records are relatively silent for ongoing evaluation and 
treatment for chronic residuals associated with his service-
related ligamental sprain.  Rather, review of these records 
reflects that the Veteran's orthopedic complaints are focused on 
his pain and functional limitations associated with his service-
connected right ankle and knee arthritis as well as his 
nonservice-connected lumbar spine.  While not dispositive of the 
issue, the lack of chronic treatment for complaints specific to 
the right foot is suggestive of a less than moderately severe 
disability.  

In addition to the lack of continued treatment for chronic 
residuals, there does not appear to be any visible or palpable 
deformity or deficit associated with the Veteran's service-
connected disability which, by itself, suggests a more severe 
disability picture or, when viewed in conjunction with other 
signs and symptoms, results in more than moderate functional 
impairment.  In this regard, VA examination of the Veteran in 
July 2006, July 2007, and October 2010 failed to note any 
significant atrophy of the muscles of the feet, instability, or 
deformity.  Some decrease in motor strength of the foot was noted 
at these examinations, but pertinent to the current appeal, no 
functional impact of such weakness was identified.  In fact, the 
examiners expressly stated that the Veteran's limitations 
regarding prolonged standing and walking, for example, are 
predominantly due to pain associated with his knees, ankles, and 
spine.  Additionally, a private July 2007 follow-up note and 
annual VA preventative health screenings dated in 2008 and 2009 
reflect that the Veteran has managed to remain fairly independent 
in most of his activities of daily living.

The Board acknowledges that the Veteran has worn an AFO brace on 
his right lower extremity throughout this appeal, in part, to 
diminish foot pain while ambulating.  However, the 
contemporaneous record indicates that this fairly significant 
brace is predominantly used to assist in stabilizing his ankle, 
rather than relieve symptoms associated with his ligamental 
sprain.  In this regard, a December 2003 VA orthotic clinic note 
indicates that it was decided not to brace the left foot and 
ankle because the ankle was deemed functional.  

Finally, in concluding that the Veteran's right foot disability 
represents no more than a moderate disability, the Board finds it 
relevant that he continues to ambulate on his right foot, albeit 
with the assistance of a four-point cane or walker, and that his 
altered gait has not resulted in any instability.  In fact, 
annual preventative health screenings dated in 2008 and 2009 
expressly state that the Veteran reported no falls during the 
twelve months prior to the examination.  Such evidence also 
supports a finding that the Veteran's right foot disability does 
not result in loss of use of the foot.  In this regard, it cannot 
be said that he would be equally well-served by an amputation 
stump with a prosthetic foot given that he retains function and 
continues to ambulate on his own.  See 38 C.F.R. § 4.63 (2010).  
The Board acknowledges that the July 2007 VA foot examination 
report indicates that the Veteran presented for examination in a 
wheelchair, but consistent use of a wheelchair is not seen 
throughout the remaining record.   

In sum, the Board concludes that even when the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as well as DeLuca v. Brown, 8 Vet. App. 
202 (1995) are considered, the competent evidence does not show 
that the Veteran has met the criteria for a higher rating under 
Diagnostic Code 5284 as his disability picture is more 
characteristic of moderate right foot disability, rather than 
moderately severe.  The Board acknowledges the Veteran's 
increased complaints of pain and discomfort; however, it finds 
that evidence of pain on use and other symptoms, in conjunction 
with the minimal objective physical findings, is insufficient to 
establish a moderately severe disability.  Certainly, there is 
evidence of some functional loss due to pain and weakness, as 
contemplated by DeLuca; however, the Board concludes that such 
loss is more consistent with the currently assigned 10 percent 
disability rating.  

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher rating.  In 
this regard, the only other diagnostic codes which provide for 
ratings in excess of 10 percent for a foot disability require 
evidence of pes planus, pes cavus, or malunion of the tarsal or 
metatarsal bones, none of which is evident in the present case.  

The Board has also considered the Veteran's own lay statements in 
conjunction with the medical evidence in making its 
determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, in the present case, additional 
symptomatology is required which the Veteran does not have.  
Moreover, as a layperson he is not competent to state that his 
disability is characterized by this more severe symptomatology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay 
assertions alone are not competent medical evidence that provides 
a basis for the assignment of higher initial ratings for a right 
foot/heel disability.

Finally, the Board determined whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  However, the criteria in the Rating Schedule pertaining 
to his right foot/heel disability focus on symptomatology such as 
limitation of motion with due consideration given to functional 
loss due to pain, fatigue, lack of endurance, and incoordination.  
Thus, the Board is satisfied that the Rating Schedule adequately 
addresses the functional impairment and symptomatology associated 
with this disability and any loss in earning capacity.  

Moreover, the record does not reflect that factors such as 
frequent hospitalization or marked interference with employment 
are present.  The Veteran is unable to work due to other co-
morbidities, however, as previously discussed, annual functional 
assessments have found no significant interference with 
activities of daily living.  Thus, it appears that the schedular 
criteria adequately compensate for any loss in earning capacity, 
and referral for extra-schedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111, 115-16 
(2008).

In sum, the Board finds that the Veteran is entitled to no more 
than his currently assigned 10 percent disability rating for the 
entirety of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As a preponderance of the evidence is against the 
assignment of a higher disability rating at any time during this 
appeal, the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent for 
residuals of a medial plantar ligament strain of the right foot 
involving the first metatarsal joint with secondary right heel 
spurs is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


